DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-20) in the reply filed on 1/13/2022 is acknowledged.
In view of the search of the elected species, Examiner was able to find art to read on the non-elected species. Therefore, the restriction requirement is hereby withdrawn. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  in line 1, "DIMA" should be amended to read -deep in-memory architecture (DIMA)-.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 1, "the transistor" should be amended to read -the RRAM component-.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 1, "the transistor" should be amended to read -the RRAM component-.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in line 1, "the transistor" should be amended to read -the RRAM component-.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al (US 20140021584 and Tu hereinafter).
As to claims 1-3: Tu discloses [claim 1] a DIMA semiconductor structure, comprising: a frontend that includes: a semiconductor substrate (Fig. 1; [0014]; substrate); a transistor switch (132) of a memory cell (130) coupled to the semiconductor substrate (Fig. 1; [0014]-[0016]); and a computation circuit (logic area 110 comprises a transistor and other components (a circuit) to process information, which Examiner interprets to mean computing) on the periphery of the frontend coupled to the semiconductor substrate (Fig. 1; [0014]); and, a backend (backend is interpreted to be the area above IMD3) that includes: an RRAM component (140) of the memory cell (130) that is coupled to the transistor switch (Fig. 1; [0014]); [claim 2] wherein the memory cell (130) has a one transistor and one resistor (1T-1R) structure (Fig. 1; [0014]-[0016]; structure of 130 is a basic 1T-1R design); [claim 3] wherein the transistor includes RRAM material (144) coupled to a drain of the transistor (Fig. 1; [0014]-[0017]; the doped region to the left of the left transistor in 130 and to the right of the right transistor in 130 is the drain region for the transistors).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Masuoka et al (US 2010/0084719 and Masuoka hereinafter).
As to claims 4-7: Although the structure disclosed by Tu shows substantial features of the claimed invention (discussed in paragraph 11 above), it fails to expressly disclose:
[claim 4] wherein the transistor includes a back gate coupled to an interlayer dielectric material; [claim 5] wherein the transistor includes a high-k dielectric layer coupled to the back gate; [claim 6] wherein the transistor includes channel material coupled to the high-k dielectric layer; [claim 7] wherein the transistor includes a capping layer coupled to the channel material.  
wherein the transistor includes a back gate (formed using gate-last approach) coupled to an interlayer dielectric material (Fig. 14; [0031]; 226); [claim 5] wherein the transistor includes a high-k dielectric layer (212) coupled to the back gate (Fig. 14; [0037]); [claim 6] wherein the transistor includes channel material (area in 210 between 224) coupled to the high-k dielectric layer (Fig. 14; [0059]); [claim 7] wherein the transistor includes a capping layer (interfacial layer) coupled to the channel material (Fig. 14; [0017]).  
Given the teachings of Masuoka, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying Tu by employing the well known or conventional features of transistor fabrication, such as displayed by Masuoka, by employing a transistor formed with a gate last approach where the transistor includes an interlayer dielectric surrounding the transistor, a capping (interfacial) layer, a high-k dielectric, and a channel layer as  in order to reduce parasitic capacitance in the devices ([0002]).
Allowable Subject Matter
Claims 8, 9, 11-16, and 18-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8: the closest prior art, Tu, discloses a DIMA semiconductor structure, comprising: a frontend that includes: a semiconductor substrate (Fig. 1; [0014]; substrate); and a computation circuit (logic area 110 comprises a transistor and other components (a circuit) to process information, which Examiner interprets to mean computing) on the periphery of the frontend coupled to the semiconductor substrate (Fig. 1; [0014]); and, a backend (backend is interpreted to be the area above IMD3) that includes: an RRAM component (140) of a memory cell (Fig. 1; [0014]; cell 130). Tu fails to expressly disclose a backend that includes a transistor switch of the memory cell coupled to the RRAM component.
As to claim 15: the closest prior art, Tu, discloses a method, comprising: forming a frontend that includes: forming a semiconductor substrate (Fig. 1; [0014]; substrate); and forming a computation circuit (logic area 110 comprises a transistor and other components (a circuit) to process information, which Examiner interprets to mean computing) on the periphery of the frontend coupled to the semiconductor substrate (Fig. 1; [0014]); and, forming a backend (backend is interpreted to be the area above IMD3) that includes: forming an RRAM component (140) of a memory cell (Fig. 1; [0014]; cell 130). Tu fails to expressly disclose forming a backend that includes forming a transistor switch of the memory cell coupled to the RRAM component.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813